 


110 HRES 355 EH: Recognizing and welcoming the leaders of the Pacific Islands to Washington, D.C., and commending the East-West Center for hosting the Pacific Islands Conference of Leaders.
U.S. House of Representatives
2007-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 355 
In the House of Representatives, U. S.,

May 7, 2007
 
RESOLUTION 
Recognizing and welcoming the leaders of the Pacific Islands to Washington, D.C., and commending the East-West Center for hosting the Pacific Islands Conference of Leaders. 
 
 
Whereas the United States is a Pacific nation; 
Whereas the East-West Center, as established by the United States Congress in 1960, contributes to a peaceful, prosperous, and just Asia Pacific community by conducting cooperative research, education, and dialogue programs on critical issues of common concern to the Asia Pacific region and the United States; 
Whereas the Pacific Islands Conference of Leaders was created in 1980 at the East-West Center, which sponsors and supports this regional institution through its Pacific Islands Development Program; 
Whereas the Pacific Islands Conference of Leaders is the most broadly-based regional cooperation institution in the Pacific, including 20 leaders from both independent Pacific island nations and other Pacific governments; 
Whereas for the first the time in its history, through the cooperation of the East-West Center, the Department of State, and Congress, the Pacific Islands Conference of Leaders is convening May 7, 2007, through May 9, 2007, in Washington, D.C.; 
Whereas the United States has maintained deep and enduring relations with the peoples of the Pacific islands during times of peace and war and is linked to the Pacific not only through geography but also through common interest and values; 
Whereas the governments of the Pacific Islands Region are key partners with the United States in combating terrorism in all its forms; 
Whereas the United States and the Pacific island nations can enhance their cooperation in many other areas, including mutually beneficial trade and economic relationships, tourism, environmental protection, maintenance of fisheries, and other maritime resources, addressing climate change, democracy and good governance, and combating the spread of infectious diseases; and 
Whereas there are increasing numbers of Americans of Pacific islander ancestry making myriad contributions to America’s dynamism and diversity: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes and welcomes the leaders of the Pacific Islands to Washington, D.C.; and 
(2)commends the East-West Center for hosting the Pacific Islands Conference of Leaders. 
 
Lorraine C. Miller,Clerk.
